 EVERETT PLYWOOD & DOOR CORPORATION17laid them off on May 1, 1952, for the reason that they had engaged in union activities,failedtomeet the burden of required proof in that it has not been proven by a fair preponderance ofthe substantial evidence.Summarizing the foregoing the Trial Examiner finds that the Company did not violateSections 7 and 8(a) (1) and (3)and Section 2 (6) and(7) of the Act.CONCLUSIONS OF LAW1. InternationalUnionof Electrical,Radio and Machine Workers,CIO, isa labor organiza-tion within the meaning of Section2 (5) of the Act.2.RespondentClifton ConduitCo. (Tennessee)Inc., is engagedin commerce within themeaning of Section 2(6) and (7) of the Act.3.RespondentCliftonConduit Co. (Tennessee) Inc., has notengaged in any unfair laborpracticeswithinthe meaningof the Act.[Recommendations omitted from publication.]EVERETT PLYWOOD & DOOR CORPORATION,PetitionerandLUMBER AND SAWMILL WORKERS UNION, LOCALNO. 2781,charteredby the UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, A. F. of L.EVERETT PLYWOOD & DOOR CORPORATIONandPLYWOODAND DOOR EMPLOYEES OF EVERETT, LOCAL NO. 1,Petitioner.Cases Nos.19-RM-73 and 19-RC-1187. May 27,1953DECISION AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Robert E. Tillman,hearing officer.The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Lumber and Sawmill Workers Union,Local No.2781, UnitedBrotherhood of Carpenters and Joiners of America,A. F. ofL., herein called Local 2781, made anoffer of proof, consistingof voluminous documentary and other evidence,which the hear-ing officer rejected.The evidence was intended to supportLocal 2781's contention that Everett Plywood&Door Corpora-tion, the named Employer in the two proceedings here consoli-dated,isnot in fact the Employer of the employees involved,and that Plywood and Door Employees of Everett,Local No. 1,herein called Local No. 1,isnot a labor organization as de-fined in the Act.Local 2781 submitted this same evidence to the Board'sRegional Office in support of its charges in Cases Nos. 19-CA-506 and 19-CA-630.In the first case Local 2781 charged aviolation of Section 8 (a) (5) ofthe Actand alleged that theEmployer was the alter ego of Robinson Plywood and TimberCompany, which had sold the plant here involved to the Em-ployer. In the second case Local 2781 charged a violation ofSection 8 (a) (2) of the Act,and named Local No. 1 as the un-lawfully dominated labor organization.After investigation, theRegional Director refused to issue complaint on either of thesecharges. On appeal, the General Counsel sustained the Regional105 NLRB No. 8. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector as to the first charge. No appeal was taken to his de-termination with respect to the second charge.It is clear, and Local 2781 does not deny, that the profferedevidence was intended to prove substantially the same basicfactual allegationswhich underlay the unfair labor practicecharges. In effect, therefore, Local 2781 is attempting in thisrepresentation proceeding to achieve at least part of the objec-tivesof the dismissed charges, that is, denial of employerstatus to the Employer and disqualification of Local No. 1 as abargaining agent. However, Section 3 (d) of the Act makes theGeneral Counsel the final arbiter in respect of the investigationof charges and the issuance and prosecution of complaints.Under established policy the Board will, therefore, not reviewdirectly the General Counsel's administrative dismissals ofunfair labor practice charges; nor will the Board do so indi-rectly byexaminingthe factualsituationwhich was before theGeneral Counsel, in order to dispose of allegations in repre-sentation proceedings as part of the Board's responsibilityunder Section 9 (c) of the Act.' Accordingly, we conclude thatthe hearing officer properly rejected Local 2781's offer ofproof.Upon the entire record in this case, the Board finds:'1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Local No. 1 and the Employer agree upon a unit of allproduction and maintenance employees employed at the Em-ployer's Everett, Washington, plant. Local 2781 contends thatbecause these employees are stockholders of the Employerthey are not employees and may not be found to constitute anappropriate bargaining unit in a Board proceeding.The record shows that the Employer was incorporated onFebruary 20, 1951, under the laws of the State of Washington,for the purpose of engaging in the business of manufacturing,buying, and selling plywood, sash, and doors and to engage inrelated activities. The corporation authorized issuance of 524shares of stock with a par value per share of $ 3,500, of which480 shares were sold. Each of its present complement ofapproximately 365 employees is a stockholder, and 110 sharesare owned by persons not employed by the Employer. Exceptfor 1 stockholder who owns 5 shares of stock, each stockholderhas only 1 share and each stockholder has only 1 vote in themeetings of the corporation.The Employer commenced operations shortly after May 15,1951. Initially a limited number of nonstockholders wereemployed in addition to stockholder-employees. Their number1 Times Square Stores Corporation, 79 NLRB 361.2Local 2781's request for oral argument is hereby denied inasmuch as the record, includingthe briefs, adequately presents the issues and the positions of the parties EVERETT PLYWOOD & DOOR CORPORATION19was subsequentlygraduallyreduced,as oneof the primarypurposesof the Employer's"cooperative"setup was to givejob preference,job security,and a uniform guaranteed wageto its stockholder-employees.Since November1, 1952, onlystockholder-employees have beenemployed, andthe Employerdoes not expect to hire any nonstockholders in the foreseeablefuture.The record further shows that the stockholder-employeeswork in a widevariety ofjob classifications customary in theplywoodindustry.They are hired,instructed,and directed intheir workby a managementgroup, whichconsists of a generalmanager, two superintendents,a head millwright,and a num-ber of foreman and leadmen.Working hours and working con-ditions are established by agreement between the generalmanager and the superintendents.Irrespective of job classi-fication,all stockholder-employees are paid a uniform hourlywage rate as determined and from time totime changed by theboard of directors;originally$3 per hour,this rate is now$2.10 per hour.The employees may betransferred from onejob to another by the supervisors,and if they are unfit foremployment or refuse to dothe workas assigned by manage-ment, they maybe dischargedby the boardof directors. Onthe matter of discharge,each employee has a right to a hearingbefore the corporation membership,which may advise,but notoverrule,the directors.Payments of social security and un-employment compensation are made forthe employees by theEmployer,which also makes income tax deductions from theirearnings.On these facts,we find no merit in the contentionof Local2781 thatthe stockholders working forthe Company are notemployeesof the Employer. The mere factthat an employeealso has the rights and privileges of a stockholder is notsufficientto debar himfrom availing himself, in his capacityas an employee,of the rights of employees to engage in con-certed activities for the purposes of collective bargaining orothermutual aid or protection.3On the entire record in thiscase, we are satisfied that the stockholder-employees not onlyhave a proprietory interestin the Employer-corporation, butalso have an interest,at least as great, in their status as paidworkers. We therefore concludethat they are employees withinthemeaningof the Actand that it will effectuate the policiesof the Actto secure to them in these proceedings the rightsguaranteed employees in Section7 of the Act.Accordingly,we findthat the following employees of theEmployer constitute a unit appropriate for the purposes ofcollective bargainingwithin themeaning of Section 9(b) of theAct:Allmaintenance and production employees employed at theEmployer's Everett, Washington,plant,excluding office cleri-cals, plant clericals,professional employees,guards, em-ployees onthe Employer's board of directors,and the sander-in-3Olympia Shingle Company, 26 NLRB 1398, 1414. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge, the head operator millwright, the head edge gluer, andall other supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]4 We have excluded employees serving on the Employer's board of directors, because theyare a clear management group. We have also excluded, as supervisors, the sander-in-charge,the head operator millwright, and the head edge gluer because the record shows that theyhave power to recommend the hire and discharge of other employees, to recommend trans-fer of employees from one position to another, and to assign work to the employees undertheir supervision.CLAROSTAT MFG. CO., INC.andINTERNATIONAL UNIONOF ELECTRICAL, RADIO ANDMACHINE WORKERS LOCAL242, CIO, Petitioner.Case No.1-RC-2295.May 27, 1953SUPPLEMENTALDECISION AND ORDER AMENDINGCERTIFICATIONOF REPRESENTATIVESFollowing the filing of a petition in the above-entitled pro-ceeding a representation hearing was held on July 17, 1951,before George A. Sweeney, hearing officer. At this hearing,the parties stipulated that the following unit was appropriate:'All factoryproduction,maintenance,and clerical em-ployees atthe Employer'sDover, New Hampshire,plant,excluding executive and office clerical employees,super-intendents,foremen and general foremen,engineers,inspectors of the engineering department,guards, andsupervisors as definedin the Act.Following a Board=directed election on August 30, 1951, in thatunit, the Board on September 10, 1951, issued a Certificationof Representatives in which the Union was certified as bargain-ing representative for said unit. Thereafter, on November 14,1952, counsel for the Union filed a motion requesting that thecertification be clarified by amending the unit to include spe-cifically production control clerks and inspectors who work inthe production areas. The Union based its motion upon theground that the Employer refused to bargain collectively forthose employees whom it claimed were not properly includedin the bargaining unit in accordance with the parties' stipula-tTherecord shows that the original petition called for a unit of factory production andclerical employees including inspectors and sweepers.At the preelection hearing,the unitwas amended so as to exclude inspectors in the engineering department.The Employer'scounsel agreed to the change except that he would substitute the word "of"for the word "in"before the phrase"the engineering department."The record does not reveal the reason whythe Employer's counsel urged this change.In any event,the Union agreed to the substitutionand the unit as amended was stipulated by the parties.105 NLRB No. 2.